Citation Nr: 1627780	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury. 

2. Entitlement to service connection for insomnia. 

3. Entitlement to service connection for a right wrist strain. 

4. Entitlement to service connection for costochronditis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 2000 to May 2010. He received an Iraq Campaign Medal with two campaign stars, an Army Commendation Medal, Army Achievement Medal, Army Good Conduct Medal and a National Defense Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a Travel Board Hearing before the Undersigned Veterans Law Judge in April 2016. 


FINDINGS OF FACT

1. The evidence connecting the Veteran's traumatic brain injuries in service to his current mild to moderate cognitive disorder is at least in equipoise. 

2. The Veteran does not have a diagnosis for a separate and ratable sleep disorder.

3. The Veteran's symptoms of insomnia are part and parcel to his service-connected psychiatric conditions. 

4. The Veteran does have a current right wrist disability. 

5. The evidence linking the Veteran's current right wrist disability to in-service injuries is at least in equipoise. 

6. The Veteran does not have a current costochrondritis disability. Therefore, service connection cannot be established. 


CONCLUSIONS OF LAW


1. The criteria to establish service connection for a TBI have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.304(d) (2016).

2. The criteria for entitlement to service connection for insomnia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3. The criteria for service connection for a left wrist sprain have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

4. The criteria for service connection for a costochondritis disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A. Traumatic Brain Injury

Veteran testified that he had two traumatic brain injuries due to improvised explosive device (IED) explosions and says he has a learning disability now with blurred vision. The Veteran also reports constant memory gaps and concentration problems. He testified that everyday mental tasks are difficult to focus on. The Veteran indicates that "things I should know I cannot remember". 

The Veteran actually had three mild traumatic brain injuries during his first deployment to Iraq. He was hit with a tent pole bag which dazed him for 3-5 minutes and he did not seek medical care. He reported no subsequent problems. During the last month of this deployment, an IED hit two vehicles in front of him and the sound dazed him for 1-2 minutes until he regained his hearing. Finally, in 2005, there was a third occasion where there was a firefight in which a rocket-propelled grenade (RPG) went off, blowing down a door which knocked him down. He reported that he was evaluated by a military physician and sent back to base camp for three days of light duty because of reports of feeling dizzy and light-headed. He did report that after this first deployment, headaches and trouble sleeping began as well as irritability.  

On his last deployment in 2008, an IED hit his Humvee while he was on the gunner turret. The vehicle rolled over and hit the guard rail. Primarily, he felt back pain but also felt dazed for about 2-3 minutes before he got back on his feet. He reported a brief loss of consciousness. He reports that he primarily felt back pain from the incident. Medics looked him over and said he was fine to return to full duty. In February 2008, the Veteran's Commander filled out a report indicating he has not observed issue with performance due to TBI residuals.  In August 2008, the Veteran did report some problems with memory and concentration since the 2006 explosion. The September 2010 VA examination noted that the Veteran had a mild to moderate cognitive impairment of undetermined etiology. The examiner noted that he would have to resort to mere speculation to state which emotional/behavioral signs and symptoms identified are part of a co-morbid mental disorder and which represent residuals of TBI. The examiner noted that both mild TBIs had resolved. The examiner also noted that the Veteran has a history of alcohol abuse, behavioral issues and PTSD and therefore the cognitive assessment is limited especially since the Veteran was noted to confabulate during the examination. Therefore, the examiner could not render an opinion on the link between the current mild to moderate cognitive impairment and the residuals of two mild TBIs incurred during active duty without resorting to speculation. In July 2015, the Veteran reported he is experiencing significant difficulty concentrating and is discouraged by how difficult it can be for him to pick up new ideas and tasks.

The evidence in this case shows that the Veteran suffered at least two traumatic brain injuries while in combat due to IED explosions. Moreover, the evidence shows some form of current cognitive disability. While the Board understands that the examiner had some difficulty distinguishing the causes of the Veteran's current cognitive impairment, the Board finds that the evidence is at least in equipoise and the benefit of the doubt should be given to the Veteran. The claim, therefore, should be granted. 

B. Insomnia 

In August 2004, the Veteran complained about suddenly falling asleep in the daytime for the last three years due to the inability to sleep at night. He also reported anxiety about this insomnia. In October 2009, the Veteran was taking Ambien and reported nightmares and insomnia from the second IED explosion in his last deployment. The Veteran had a sleep study done in January 2010 where there was no clinically significant obstructive sleep apnea found. There was mild snoring and the increased slow wave sleep was suggestive of recovery sleep following sleep deprivation. The clinician noted that this may also be seen in patients withdrawing from Benzodiazepines, alcohol or as a side effect of medications like Wellbutrin. At the time, he was taking Remeron to help sleep. He reported his primary difficulties sleeping were from waking up from nightmares and having trouble falling back to sleep. The September 2010 VA examination found no objective evidence of narcolepsy/cataplexy or obstructive sleep apnea. The examiner noted that an opinion on the relationship between excessive daytime sleepiness and insomnia/narcolepsy/cataplexy shown during active service could not be made without resorting to mere speculation. 

The Veteran does not have a diagnosis for a separate and ratable sleep disorder. However, his symptoms of insomnia are part and parcel to both his service-connected PTSD and possibly his TBI conditions. Therefore, while a separate claim can be granted, the insomnia should be considered by the RO in assessing the ratings for the Veteran's PTSD and TBI conditions. 

C. Right Wrist Sprain

In December 2001, the Veteran complained of a right wrist injury after he fell during roller skating. In December 2002, the Veteran complained of a contusion in his right wrist. In August 2004, the Veteran reported a pallet fell on his right hand and he could not make a fist and had slight swelling. At the VA examination in September 2010, the Veteran experienced pain at the end point of dorsiflexion from 0-70 degrees. August 2010 X-rays showed normal appearance without any fracture. The Veteran indicates that at the 2010 VA examination, he was on pain medication for his back so the examination might not have produced accurate results. In August 2015, the Veteran had discomfort with end ranges of motion as well as weakness of grip. A home program of wrist strengthening and grip activities was suggested. 

The August 2015 treatment reports are sufficient evidence that the Veteran has a current disability for a right wrist sprain. The Board notes that the Veteran has three documented injuries in service to his right wrist. The evidence is at least in equipoise that the Veteran's current right wrist disability is related to service. Therefore, the benefit of the doubt should be given to the Veteran and the claim should be granted. 

D. Costochrondritis 

The Veteran testified that he had pain in chest joints diagnosed in service. He indicates that at the 2010 VA examination, he was on pain medication for his back so the examination might not have produced accurate results. The Veteran reports constant pain but that it is generally low with occasionally flare-ups. The Veteran reported chest spasms in service in March 2004. The Veteran had an unremarkable chest x-ray in August 2010. The September 2010 VA examiner found no evidence of a current disability. The record was held open for 30 days after the hearing and no evidence was presented to prove that the Veteran has a current disability for this condition. Therefore, element (1) of service connection has not been met and the claim must be denied. 

II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a July 2010 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with a VA examination which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his costochronditis, right wrist sprain, insomnia and traumatic brain injury. The record was also held open for 30 days after the hearing for the Veteran to submit any new VA treatment records. 






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for traumatic brain injury is granted. 

Entitlement to service connection for insomnia is denied. 

Entitlement to service connection for a right wrist sprain is granted. 

Entitlement to service connection for costochronditis is denied. 



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


